Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  Computer storage medium (in claims 13-17) is interpreted according to par. 18 of the specification (manufactured into a SoC  or other processor) or various type of memories.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 4-5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0113502A1 to Raja et al., in view of U.S. Patent Application Publication 2011/0228622 to Coteus et al.

As to claim 1, Raja discloses a processor comprising: 
a first plurality of intellectual property (IP) circuits to execute operations [Engines A-N: FIGS. 2A & 2B]; and
 	a second plurality of integrated voltage regulators [LDOs in 260A-260N: FIGS. 2A & 2B], wherein the second plurality of integrated voltage regulators are oversubscribed with respect to the first plurality of IP circuits [there are more LDOs than Engines: FIGS. 2A & 2B]. 

Coteus teaches a circuit [FIG. 3] comprising a plurality of voltage regulators [208].  Thus, Coteus teaches a plurality of voltage regulators in a circuit similar to that of Raja.  Coteus further teaches at least one of the plurality of voltage regulators is to be statically disabled [a voltage regulator can be disabled by the setting of a mode register set bit: paragraph 0037; the voltage regulator may be pre-programmed to be disabled, i.e. statically disabled: paragraph 0036].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ voltage regulator disabling means as taught by Coteus.  One of ordinary skill in the art would have been motivated to do so that a voltage regulator can be selectively disabled.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of providing power to elements in a circuit from a plurality of voltage regulators.  Moreover, the voltage regulator disabling means taught by Coteus would improve the efficiency of Raja because it allowed voltage regulators to be selectively bypassed if their respective voltages do not need to be regulated.

As to claim 2, Raja discloses a fuse storage to store configuration information regarding the second plurality of integrated voltage regulators, the fuse storage to store a plurality of indicators, each to indicate whether a corresponding one of the second plurality of integrated voltage regulators is to be enabled [a register storage to store configuration information to indicate enabling voltage regulators: paragraph 0051].  Coteus further teaches that the fuse storage may be non-volatile [mode register set bits may be programmed from data stored in a ROM, i.e. non-volatile storage: paragraph 0038].

As to claim 4, Raja discloses a control circuit to receive the configuration information and disable at least in part one or more of the second plurality of integrated voltage regulators based at least in part thereon [CL_DVFS module enables/disables voltage regulators according to configuration information from register: paragraphs 0051 & 0052].  Coteus further teaches at least one of the plurality of voltage regulators is to be statically disabled [a voltage regulator can be disabled by the setting of a mode register set bit: paragraph 0037; the voltage regulator may be pre-programmed to be disabled, i.e. statically disabled: paragraph 0036].

As to claim 5, Raja discloses the processor comprises a first semiconductor die having the first plurality of IP circuits [FIGS. 2A & 2B]. 

As to claim 7, Raja discloses the processor further comprises a second semiconductor die having the second plurality of integrated voltage regulators [off-chip PMIC provides core supply voltages, i.e. comprises the plurality of voltage regulators: paragraphs 0039 & 0047]. 

As to claim 8, Raja discloses each of the second plurality of integrated voltages comprises a low drop out regulator including: a plurality of power gates to receive an input voltage and output a regulated voltage; and a controller to compare a feedback voltage of the regulated voltage to a reference voltage and send gate control signals to the plurality of power gates [an LDO by definition uses power gates to regulate an input voltage into an output voltage using feedback circuitry to a requested voltage: paragraph 0050]. 

As to claim 9, Raja discloses the controller is to receive activity information of at least a first IP circuit of the plurality of IP circuits and control a number of the plurality of power gates to be enabled based at least in part thereon [paragraphs 0043-0044]. 

As to claim 10, Raja discloses a control circuit to receive activity information of at least some of the first plurality of IP circuits and identify one or more of the second plurality of integrated voltage regulators to be disabled based at least in part thereon [paragraphs 0043-0044 & 0051]. 

As to claim 11, Raja discloses each of the first plurality of IP circuits is to couple to more than one of the second plurality of integrated voltage regulators [FIGS. 2A & 2B]. 

As to claim 12, Raja discloses the second plurality of integrated voltage regulators are asymmetrically located with regard to the first plurality of IP circuits [there is no line of symmetry between voltage regulators and the IP circuits: FIGS. 2A & 2B]. 

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0113502A1 to Raja et al., in view of U.S. Patent Application Publication 2011/0228622 to Coteus et al., in view of U.S. Patent 4675770 to Johansson.

As to claim 3, Raja and Coteus teach the limitations of the claim but does not teach that one or more of the plurality of indicators is to indicate that a corresponding one of the second plurality of integrated voltage regulators is to be disabled based at least in part on post-silicon hot spot correlation information.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the temperature-based disabling means as taught by Johansson.  One of ordinary skill in the art would have been motivated to do so to prevent a voltage regulator from over-heating.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of providing power to circuits from voltage regulators.  Moreover, the temperature-based disabling means taught by Johansson would improve the flexibility of Raja and Coteus because it allowed only selected voltage regulators to be disabled.

As to claim 6, Raja discloses the first semiconductor die comprises a plurality of regions each including at least one of the first plurality of IP circuits [regions as illustrated in FIGS. 2A & 2B].  Johansson further teaches when a temperature of a first region exceeds a thermal threshold, one or more of the second plurality of integrated voltage regulators associated with the first region are to be disabled [Abstract]. 

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0113502A1 to Raja et al., in view of U.S. Patent 4675770 to Johansson.

As to claim 13, Raja discloses at least one computer readable storage medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: causing a first integrated voltage regulator of a plurality of integrated voltage regulators of a processor to provide an operating voltage to a first core of a plurality of cores of the processor [paragraphs 0043-0044 & 0051].  
Raja teaches the limitations of the claim but does not teach that one or more of the plurality of indicators is to indicate that a corresponding one of the second plurality of integrated voltage regulators is to be disabled based at least in part on post-silicon hot spot correlation information.  
Johansson teaches that a plurality of voltage regulators on an integrated circuit are used to provide power to a plurality of subscriber circuits [col. 1, lines 9-26].  Thus, Johansson teaches voltage regulator means similar to that of Raja.  Johansson further teaches one or more of the plurality of indicators is to indicate that a corresponding one of the second plurality of integrated voltage regulators is to be disabled based at least in part on post-silicon hot spot correlation information [one of the plurality of voltage regulators is disabled if it is located near a hot spot correlating to an excessive temperature during operational run-time (i.e. post-silicon): Abstract].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the temperature-based disabling means as taught by Johansson.  One of ordinary skill in the art would have been motivated to do so to prevent a voltage regulator from over-heating.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of providing power to circuits from 

As to claim 14, Johansson discloses in response to determining that the temperature of the first region exceeds the thermal threshold, accessing a table to identify the second integrated voltage regulator, the table including a plurality of entries each to identify a region of the processor and one or more of the plurality of integrated voltage regulators [a control unit selectively enables and disables voltage regulators: col. 4, lines 18-24].  It would have been obvious to one of ordinary skill in the art that the control unit may store the status of the voltage regulators with storage means well known in the art, such as a table, in order to correlate the voltage regulator with their corresponding status.

As to claim 15, Johansson discloses in response to determining that the temperature of the first region exceeds the temperature threshold, causing the first integrated voltage regulator to be disabled [Abstract]. 

As to claim 16, Johansson discloses in response to determining that the temperature of the first region exceeds the thermal threshold: sending one or more first gate control signals to a first subset of power gates of the first integrated voltage regulator to cause the first subset of power gates of the first integrated voltage regulator to be disabled [gates such as flip-flops receive control signals are used to enable and disable voltage regulators accordingly: col. 3, lines 19-28]; and sending one or more second gate control signals to a second subset of power gates of the first integrated voltage regulator to cause the second subset of power gates of the first integrated voltage regulator to be enabled [gates such as flip-flops receive control signals are used to enable and disable voltage regulators accordingly: col. 3, 

As to claim 17, Johansson discloses in response to determining that the temperature of the first region exceeds a second thermal threshold, the second thermal threshold less than the first thermal threshold, reducing a number of active power gates of the first integrated voltage regulator [only the first voltage regulator in a region need be disabled if doing so can reduce the temperature in the region without disabling other voltage regulators; i.e. different thresholds determine how many voltage regulators need to be disabled: col. 4, lines 25-42]. 

As to claim 18, Raja discloses a system comprising: a processor having a plurality of cores and a plurality of low dropout regulators to power the plurality of cores [paragraphs 0043-0044], wherein a first low dropout regulator of the plurality of low dropout regulators comprises a plurality of power gates, and a system memory [110] coupled to the processor.  Johansson further teaches when a hot spot region is identified within a first core associated with the first low dropout regulator, at least some of the plurality of power gates of the first low dropout regulator are to be disabled [Abstract and col. 3, lines 19-28].  Johansson further teaches one or more of the plurality of indicators is to indicate that a corresponding one of the second plurality of integrated voltage regulators is to be disabled based at least in part on post-silicon hot spot correlation information [one of the plurality of voltage regulators is disabled if it is located near a hot spot correlating to an excessive temperature during operational run-time (i.e. post-silicon).   It   would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of providing power to circuits from voltage regulators.  Moreover, the temperature-based disabling means taught by Johansson would improve the flexibility of Raja because it allowed only selected voltage regulators to be disabled.

As to claim 19, Johansson discloses when an activity level of a first portion of the first core exceeds a threshold, one or more of the plurality of power gates of the first low dropout regulator located in the first portion of the first core are disabled [when the subscriber circuit has an activity level that over-draws the current, voltage regulators may be disabled: Abstract]. 

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0113502A1 to Raja et al., in view of U.S. Patent 4675770 to Johansson, in view of U.S. Patent Application Publication 2011/0228622 to Coteus et al.

As to claim 20, Raja and Johansson teach limitations of the claim, including Raja teaching a fuse storage to store configuration information regarding the plurality of low dropout regulators, the fuse storage to store a plurality of indicators, each to indicate whether a corresponding one of the plurality of low dropout regulators is to be enabled [a register storage to store configuration information to indicate enabling voltage regulators: paragraph 0051], wherein the plurality of low dropout regulators are oversubscribed with respect to the plurality of cores [there are more LDOs than Engines: FIGS. 2A & 2B].  
Raja and Johansson teach limitations of the claim the limitations of the claim but does not teach that at least one of the second plurality of integrated voltage regulators is to be statically disabled.  
Coteus teaches a circuit [FIG. 3] comprising a plurality of voltage regulators [208].  Thus, Coteus teaches a plurality of voltage regulators in a circuit similar to that of Raja and Johansson.  Coteus further teaches at least one of the plurality of voltage regulators is to be statically disabled [a voltage regulator can be disabled by the setting of a mode register set bit: paragraph 0037; the voltage regulator may be pre-programmed to be disabled, i.e. statically disabled: paragraph 0036].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ voltage regulator disabling means as taught by Coteus.  One of ordinary skill in the art would have been motivated to do so that a voltage regulator can be selectively disabled.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of providing power to elements in a circuit from a plurality of voltage regulators.  Moreover, the voltage regulator disabling means taught by .

Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive.

Applicant's arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection. 

In the remarks, applicants argued in substance, with respect to inter alia claims 13, that because the voltage regulators taught by Johansson provide individual power to respective subscriber circuits, they could not be used to provide power to a first core.  But Raja teaches a first integrated voltage regulator of a plurality of integrated voltage regulators of a processor to provide an operating voltage to a first core of a plurality of cores of the processor [paragraphs 0043-0044 & 0051]; i.e. a plurality of voltage regulators may collectively provide power to a first core.  Johansson further teaches voltage regulator means similar to that of Raja.  Johansson further teaches one or more of the plurality of indicators is to indicate that a corresponding one of the second plurality of integrated voltage regulators is to be disabled based at least in part on post-silicon hot spot correlation information [one of the plurality of voltage regulators is disabled if it is located near a hot spot correlating to an excessive temperature during operational run-time (i.e. post-silicon): Abstract].  Therefore, in combination with Raja, Johansson teaches that if one of the plurality of voltage regulators is disabled from providing power to the first core, the remaining voltage regulators may continue to provide power to said first core, substantially as claimed.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186